Case: 1:21-cv-01106-DCN Doc #: 11 Filed: 09/21/21 1 of 4. PageID #: 61




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


WILFRED ANDERSON,                                     CASE NO.1:21 CV 1106


               Plaintiff,                             JUDGE DONALD C. NUGENT


         V.

                                                      MEMORANDUM OF OPINION
JACK ENTERTAINMENT,LLC,

               Defendant.




       Pro se Plaintiff Wilfred Anderson filed this tort action against Jack Cleveland Casino,

LLC(Defendant contends Plaintiff incorrectly identified them as Jack Entertainment, LLC). In

the Complaint, Plaintiff contends he was injured when he tripped over a glass coffee table in the

Jack Cleveland Casino. He claims Jack Cleveland Casino was negligent in placing the table in a

foot traffic area. He seeks $ 1,200,000.00 in damages.

                              Factual and Procedural Background

       Plaintiff indicates that on October 19,2019, he was walking in the Jack Casino in

Cleveland when he failed to notice a glass top coffee table in a foot traffic area ofthe bar and

gaming floor. He states he tripped over the table injuring his shins, ankle and right hand. He

contends the Defendant was negligent in placing the table in this area, as the glass top made it

invisible to anyone walking in that area.

                                       Standard of Review


       Federal courts are always "under an independent obligation to examine their own
Case: 1:21-cv-01106-DCN Doc #: 11 Filed: 09/21/21 2 of 4. PageID #: 62




jurisdiction," FW/PBS, Inc. v. City ofDallas, 493 U.S. 215,231(1990)and may not entertain an

action over which jurisdiction is lacking. See Insurance Corp. ofIreland, Ltd. v. Compagnie des

Bauxites de Guinee,456 U.S. 694, 701 (1982). Defects in subject matter jurisdiction cannot be

waived by the parties and may be addressed by the Court on its own Motion at any stage ofthe

proceedings. Curry v. U.S. Bulk Transport, Inc. 462 F.3d 536,539-40(6th Cir. 2006); Owens v.

Brock, 860 F.2d 1363,1367(6th Cir.1988). See Apple v. Glenn, 183 F.3d 477,479(6th Cir.

\999){citing Hagans v. Lavine,415 U.S. 528, 536-37(1974)).

                                             Discussion


        Federal courts are courts oflimited jurisdiction and, unlike state trial courts, they do not

have general jurisdiction to review all questions oflaw. See Ohio ex rel. Skaggs v. Brunner,549

F.3d 468,474(6th Cir. 2008). Instead, they have only the authority to decide cases that the

Constitution and Congress have empowered them to resolve. Id. Consequently,"[i]t is to be

presumed that a cause lies outside this limited jurisdiction, and the burden ofestablishing the

contrary rests upon the party asserting jurisdiction." Kokkonenv. Guardian Life Ins. Co. ofAm.,

511 U.S. 375,377(1994)(intemal citation omitted).

        Generally speaking,the Constitution and Congress have given federal courts authority to

hear a case only when diversity of citizenship exists between the parties, or when the case raises

a federal question. Caterpillar Inc. v. Williams,482 U.S. 386, 392(1987). The first type of

federal jurisdiction, diversity of citizenship, is applicable to cases of sufficient value between

"citizens of different states." 28 U.S.C. § 1332(a)(1). To establish diversity of citizenship, the

Plaintiff must establish that he is a citizen ofone state and all ofthe Defendants are citizens of


other states. The citizenship of a natural person equates to his domicile. Von Dunser v. Aronoff,


                                                 -2-
 Case: 1:21-cv-01106-DCN Doc #: 11 Filed: 09/21/21 3 of 4. PageID #: 63




915 F.2d 1071,1072(6th Cir.1990). The second type offederal jurisdiction relies on the

presence of a federal question. This type of jurisdiction arises where a "well-pleaded complaint

establishes either that federal law creates the cause of action or that the Plaintiffs right to relief

necessarily depends on resolution ofa substantial question offederal law." Franchise Tax Bd. v.

Construction Laborers Vacation Trust,463 U.S. 1,27-28(1983).

        Diversity of citizenship does not exist in this case. Plaintiff does not indicate of which

state he is a citizen; however, he lists his address as Cleveland, Ohio. A corporation is a citizen

of both its state ofincorporation and the state in which it has its principal place of business. 28

U.S.C. § 1332(c)(1). Plaintiff does not provide the citizenship of Jack Cleveland Casino, LLC.

He indicates it maintains an Ohio place of business. A Plaintiff in federal court has the burden of

pleading sufficient facts to support the existence ofthe Court's jurisdiction. Fed.R.Civ.P. 8. In a

diversity action, the Plaintiff must state the citizenship of all parties so that the existence of

complete diversity can be confirmed. Washington v. Sulzer Orthopedics, Inc., No. 03-3350,

2003 WL 22146143, at *1 (6th Cir. Sept. 16,2003). The Complaint, as written, does not

suggest that the Plaintiffand Defendant are citizens of different states. Federal subject matter

jurisdiction cannot be based on diversity of citizenship.

       Iffederal jurisdiction exists in this case, it must be based on a claimed violation offederal

law. In determining whether a claim arises under federal law,the Court looks only to the

"well-pleaded allegations ofthe Complaint and ignores potential defenses" Defendant may raise.

Mikulski V. Centerior Energy Corp., 501 F.3d 555,560(6th Cir. 2007). Although the

well-pleaded-complaint rule focuses on what Plaintiff alleges, it allows the Court to look past the

words ofthe Complaint to determine whether the allegations ultimately involve a federal


                                                  -3-
Case: 1:21-cv-01106-DCN Doc #: 11 Filed: 09/21/21 4 of 4. PageID #: 64



question. Ohio ex rel. Skaggs, 549 F.3d at 475. In addition to causes of action expressly created

by federal law, federal-question jurisdiction also reaches ostensible state-law claims that:(1)

necessarily depend on a substantial and disputed federal issue,(2) are completely preempted by

federal law or(3) are truly federal-law claims in disguise. See Mikulski, 501 F.3d at 560; City of

Warren v. City ofDetroit,495 F.3d 282, 286(6th Cir. 2007).

         Here, Plaintiff is proceeding pro se and pro se plaintiffs enjoy the benefit of a liberal

construction of their pleadings and filings. Boswell v. Mayer, 169 F.3d 384, 387(6th Cir. 1999).

Indeed, this standard of liberal construction "requires active interpretation ... to construe a pro se

petition 'to encompass any allegation stating federal relief.'" Haines, 404 U.S. at 520. Even

with that liberal construction, however. Plaintiff failed to properly identify a federal question in

this case. His only claim in this case is one of negligence. Negligence is a tort claim arising, if at

all, under state tort law. It does not provide a basis for federal question subject matter

jurisdiction.

                                              Conclusion


         Accordingly, this action is dismissed for lack of subject matter jurisdiction. The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken

in good faith.

         IT IS SO ORDERED.



                                                DONALD C. NUGENT
                                                UNITED STATES DlSl           CT JUDGE


Dated:




                                                  -4-
